Case 1:20-mc-00255-ARR-UAD Document 3 Filed 02/05/20 Page 1 of 2 PageID #: 32



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                                20-mc-255 (ARR)

                          Petitioner,

                     — against —
                                                         Order to Show Cause
 CITY OF NEW YORK and CYNTHIA BRANN,
 COMMSSIONER OF THE NEW YORK CITY
 DEPARTMENT OF CORRECTION,

                           Respondents.


ROSS, United States District Judge:

       Upon the Petition of the United States of America to enforce U.S. Immigration and

Customs Enforcement (“ICE”) Subpoena No. ERO-ENF-NYC-202000007 seeking

documents related to the investigation of Reeaz Khhan, which the United States issued to

Respondent City of New York and Respondent New York City Department of Correction

Commissioner Cynthia Brann (collectively, “Respondents”), and on the bases of the points

and authorities set forth in the United States’ memorandum of law submitted in support of

the Petition,

   IT IS HEREBY ORDERED that Respondents must show cause why they should not be

compelled by this Court to produce the books, records, and other papers demanded in the

ICE Subpoena No. ERO-ENF-NYC-202000007 (attached as Exhibit A to the Petition) and

served upon Respondents; and




                                           1
Case 1:20-mc-00255-ARR-UAD Document 3 Filed 02/05/20 Page 2 of 2 PageID #: 33



   IT IS HEREBY ORDERED that Respondents shall file its response to the Petition by

February 18, 2020; and

   IT IS HEREBY ORDERED that the United States shall file its reply in support of the

Petition by February 25, 2020.

                                                    __/s/____________

                                                    Allyne R. Ross
                                                    United States District Judge
   Dated:    February 5, 2020
             Brooklyn, New York




                                         2
